 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ALVA E. BEARDSON                                             )
                                                             )
       Plaintiff,                                            )
                                                             )
       v.                                                    ) Case No.: ___________________
                                                             )
FRANCISCAN ALLIANCE, INC., d/b/a                             )
FRANCISCAN HEALTH                                            )
    Defendant.                                               )

                        PLAINTIFF’S COMPLAINT FOR DAMAGES

       Plaintiff, by counsel Patrick B. McEuen of McEUEN LAW OFFICE, files this complaint

against the Defendant, and states to the court as follows:

Jurisdiction and Venue

       1.      This action arises under the Age Discrimination in Employment Act, 29 U.S.C. §

621, et.seq.; Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq.; and the Family and

Medical Leave Act, 29 U.S.C. § 2601, et seq.

       2.      This action seeks redress for discrimination and retaliation in employment based

upon race, Black, and in retaliation for engaging in protected activity, as well as age, and for

violation of the Family and Medical Leave Act, and jurisdiction is situated with this Court

pursuant to 28 U.S.C. §1343(a)(4).

       3.      The claims made in this Complaint occurred and arose in the State of Indiana, in

this District. Venue is therefore proper under 28 U.S.C. §1391 and 28 U.S.C. §1331.

       4.      Plaintiff seeks damages under federal law pursuant to the claims for relief

specified below, in amounts to be established at trial.

       5.      This Court has authority to award costs and attorney’s fees pursuant to 29 U.S.C.

§ 2617 and other applicable provisions of the cited Acts.
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 2 of 8


          6.    This Court also has jurisdiction over any pendent state claims Plaintiff has

brought, pursuant to 28 U.S.C. §1367.

Parties

          7.    Plaintiff was, at all times relevant, an “eligible employee” within the meaning of

the FMLA and she engage in protected activity as condition precedent of the retaliation claim set

forth herein.

          8.    Franciscan Alliance, Inc., d/b/a “Franciscan Health” (hereinafter “Franciscan”) is

an employer with more than 1,000 employees within the United States Judicial District for the

Northern District of Indiana, and at all times relevant was an “employer” within the meaning of

the FMLA.

Statement of Facts

          9.    Plaintiff began her employment with Franciscan in approximately April 2005.

          10.   Franciscan was both engaged in commerce or in an industry or activity affecting

commerce and employed more than 50 employees for each working day during each of 20 or

more calendar weeks in each calendar year relevant hereto.

          11.   At the time of the incidents relevant hereto, Plaintiff was employed by Franciscan

at its business location in Dyer, Indiana, and later, Hammond, Indiana.

          12.   On or about April 3, 2019, Plaintiff was given adverse employment action by her

supervisor, Katherine Horn, who directed Plaintiff to take a one (1) day “Decision Making

Leave” to determine if Plaintiff wanted to remain in her employment.

          13.   That same day, Plaintiff’s daughter was diagnosed with breast cancer.
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 3 of 8


       14.     On April 12, 2019, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission asserting the Decision Making Leave was the result of

Plaintiff’s race (Black) and age (56) discrimination.

       15.     In May 2019, Plaintiff applied for, and was approved for, intermittent days and

hours of leave under the Family and Medical Leave Act.

       16.     During Plaintiff’s approved intermittent leave, on or about, Monday, September

16, 2019, Plaintiff gave Franciscan appropriate notice of her need to be absent from work and

applied for a modified intermittent leave schedule which would accommodate Plaintiff’s

daughters daily radiation therapy, to permit Plaintiff to transport her daughter to and from

radiation therapy in the mornings while still accomplishing her daily employer-required tasks,

both in person and remotely.

       17.     That evening or afternoon, September 16, 2019, Plaintiff received a “meeting

invite” from Katherine Horn’s direct supervisor, Annette Kopp, requesting a meeting with

Plaintiff on September 18, 2019.

       18.     Plaintiff was led to believe this meeting was a department meeting; however,

upon arrival, Plaintiff was confronted by a human resources employee, Kellee Link, and Annette

Kopp was also present.

       19.     At the outset of the meeting, Kellee Link advised Plaintiff of the decision to

terminate Plaintiff’s employment.

       20.     On February 25, 2020, Plaintiff filed a Charge of Discrimination in relation to her

September 18, 2019, discharge, asserting discrimination based upon race (Black), age (56) and in

retaliation for her prior protected actions in filing EEOC charges and applying for, and receiving

approved intermittent leave pursuant to the Family and Medical Leave Act. Attached hereto and
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 4 of 8


incorporated herein as if fully set forth as Exhibit “A” is a true and correct copy of the Plaintiff’s

February 25, 2020, Charge of Discrimination.

       21.      On March 3, 2020, Plaintiff was issued a Notice of Right to Sue. Attached hereto

and incorporated herein as if fully set forth as Exhibit “B” is a true and correct copy of the

Plaintiff’s March 3, 2020, Notice of Right to Sue.

       22.      On or about March 11, 2020, Plaintiff’s daughter died, and on March 13, 2020,

President Trump issued a Proclamation on Declaring a National Emergency Concerning the

Novel Coronavirus Disease (COVID-19) Outbreak.

       23.      On or about April 7, 2020, the U.S. Equal Employment Opportunity Commission

(EEOC) announced that, due to the COVID-19 pandemic, it has temporarily suspended issuing

case closure documents, like right-to-sue notices, unless requested by the claimant.

       24.      After April 7, 2020, Plaintiff spoke twice to Robert Shelton, EEOC Investigator,

who misled Plaintiff into reliance upon the moratorium as an extension to file suit on previously-

issued Right-to-Sue letters.

       25.      Due to the COVID-19 pandemic, Plaintiff was unable to meet with counsel to file

suit until July 13, 2020, and this Complaint was filed at Plaintiff’s earliest available date.

COUNT I – Title VII Race Discrimination

       26.      Plaintiff realleges and incorporates the allegation of Paragraphs 1-25 as if fully set

forth herein.

       27.      This action is brought for discrimination in employment pursuant to Title VII of

the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 on the basis of

Plaintiff’s race and color.
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 5 of 8


        28.     Franciscan has engaged in discriminatory employment conduct against Plaintiff,

including but not limited to, termination of Plaintiff’s employment, failure to promote Plaintiff,

unequal terms and conditions of Plaintiff’s employment, and retaliation.

        29.     Plaintiff has exhausted her administrative remedies.

        30.     As a direct and proximate result of Franciscan’s violation of Title VII, Plaintiff is

entitled to equitable relief including reinstatement, and legal remedies including back pay, front

pay, an award of costs, and an award of attorney’s fees.

COUNT II – Age Discrimination in Employment

        31.     Plaintiff realleges and incorporates the allegation of Paragraphs 1-25 as if fully set

forth herein.

        32.     This action is brought for discrimination in employment pursuant to the Age

Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634, on the basis of

Plaintiff’s age, 56.

        33.     Franciscan has engaged in discriminatory employment conduct against Plaintiff,

including but not limited to, termination of Plaintiff’s employment, failure to promote Plaintiff,

unequal terms and conditions of Plaintiff’s employment, and retaliation.

        34.     Plaintiff has exhausted her administrative remedies.

        35.     As a direct and proximate result of Franciscan’s violation of the Age

Discrimination in Employment Act, Plaintiff is entitled to equitable relief including

reinstatement, and legal remedies including back pay, front pay, an award of costs, and an award

of attorney’s fees.
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 6 of 8


COUNT III – Age Discrimation

       36.      Plaintiff realleges and incorporates the allegation of Paragraphs 1-25 as if fully set

forth herein.

       37.      This action is brought for discrimination in employment pursuant to the Family

and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.

       38.      The FMLA provides employees with the right to be reinstated to the same or an

equivalent position after taking protected leave.

       39.      Franciscan violated the FMLA by terminating her employment and refusing to

reinstate Plaintiff to her prior position or to an equivalent position with substantially similar work

and compensation upon Plaintiff’s return to work.

       40.      Franciscan interfered with, restrained, and/or denied Plaintiff’s exercise of her

rights under the FMLA by refusing her request for protected leave and refusing to be reinstated

to her full time position or a reasonably equivalent full time position.

       41.      Franciscan’s failure to represent to Plaintiff a decision on her requested FMLA

leave is both a violation of the FMLA and estops Franciscan from claiming her FMLA leave was

denied (or expired) prior to the termination of Plaintiff’s employment on September 18, 2019.

       42.      Franciscan knew or should have known that silence regarding Plaintiff’s

requested FMLA leave on or about September 16, 2019, amounts to deception by concealment;

thereby making it impossible for Plaintiff to know that Franciscan would terminate Plaintiff for

her requested FMLA leave.

       43.      Franciscan’s failure or refusal to advise Plaintiff that her requested FMLA leave

was denied, and that Plaintiff would be terminated, interfered with Plaintiff’s rights to take

FMLA leave previously approved.
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 7 of 8


COUNT IV – Retaliation and Interference

       44.      Plaintiff realleges and incorporates the allegation of Paragraphs 1-25 as if fully set

forth herein.

       45.      Since at least September 2019, Franscican has engaged in unlawful retaliatory

practices in violation of Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by terminating the

employment of Plaintiff because she opposed discriminatory practices and participated in an

EEOC proceeding.

       46.      The effect of the events described above has been to deprive Plaintiff of equal

employment opportunities in retaliation for exercising her federally protected rights.

       47.      The unlawful employment practices described above were intentional.

       48.      The unlawful employment practices described above were done with malice or

with reckless indifference to the federally protected rights of Plaintiff.

       49.      Franciscan interfered with the exercise of Plaintiff’s right to unpaid leave,

including terminating Plaintiff’s employment, ordering Plaintiff not to take leave or discouraging

Plaintiff from taking leave, and failing to provide Plaintiff a written notice detailing the specific

expectations and obligations of Plaintiff during approved leave and explaining any consequences

of a failure to meet these obligations.

       WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

       a.           Statutory damages for lost wages, benefits, and other compensation, plus

interest thereon at the statutory rate, pursuant to all applicable statutes prohibiting race, color and

age discrimination, as well as 29 U.S.C.A. § 2617(a)(1)(A)(i) and 29 U.S.C.A. §§

2617(a)(1)(A)(ii)
 USDC IN/ND case 2:20-cv-00269-TLS-JPK document 1 filed 07/16/20 page 8 of 8


       b.        Additional liquidated damages in the amount of the above-requested award,

pursuant to all applicable statutes prohibiting race, color and age discrimination, as well as 29

U.S.C.A. § 2617(a)(1)(A)(iii).

       c.        Equitable relief in the form of reinstatement or front pay, as the court deems

appropriate, pursuant to all applicable statutes prohibiting race, color and age discrimination, as

well as 29 U.S.C.A. § 2617(a)(1)(B).

       d.        Attorney’s fees, expert witness fees, and costs of this action, pursuant to all

applicable statutes prohibiting race, color and age discrimination, as well as 29 U.S.C.A. §

2617(a)(3), and such other relief as this Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL


                   The Plaintiff demands a trial by jury on all issues so triable.


                                              Respectfully submitted,

                                              /s/ Patrick B. McEuen
                                              Patrick B. McEuen, Atty. No. 17441-45
                                              McEUEN LAW OFFICE
                                              6382 Central Avenue
                                              Portage, Indiana 46368
                                              (219) 762-7738
                                              Attorney for Plaintiff
